Adams, J.,
dissenting. — I think this case should be affirmed. If the agreement between Mrs. Trau and her son was that she was to remain the owner of the property, as the evidence seems to show, we should treat the property as hers in this case. It is true that if her right were to be denied by her grantee, a court of equity would not enforce it. But this would not result from the fact that her intei-est in the property had been extinguished. ,
It is ai’gued that Mrs. Trau had a' right to sell and convey her homestead, and that therefore it is a matter of indifference to her creditors whether she received a consideration or not. Bxxt this can hax’dly be maintained. If she had received a consideration she might have used it in paying plaintiff’s debt, or perhaps the plaintiff might have reached it upon execution. The conveyance seems to have been a mere device to enable her to hold and enjoy the property after it ceased to be a homestead.
Mr. Justice Beck concurs in the views above expressed by me, and adheres to his dissenting opinion originally filed.